DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 30 November 2021, have been entered in full.  Claims 6-9, 53 and 55, are withdrawn from consideration as being drawn to a non-elected invention.  Claims 2-4, 10-15, 18, 22-24, 26-52, 54, 56-63 are canceled.  Claims 1, 5, 16, 17, 19-21 and 25 are amended. New claims 64-71 are added. Claims 1, 5, 16, 17, 19-21, 25, 64-71 are under examination.
Withdrawn Objections And/Or Rejections
	The objection to the disclosure, as set forth at page 3 of the previous Office Action (30 June 2021), is withdrawn in view of the amendment (30 November 2021).
	The rejection to claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 3-4 of the previous Office Action (30 June 2021), is withdrawn in view of the amendment (30 November 2021).
The rejection to claims 1-5, 11, 16, 17, 19-20 and 23-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 4-11 of the previous Office Action (30 June 2021), is withdrawn, IN PART,  in view of the amendment (30 November 2021). Please See Below. 
The rejection to claims 1-5, 11, 16, 17, 19-20 and 23-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement, as set forth IN PART,  in view of the amendment (30 November 2021). Please See Below.
The rejection to claims 1, 11, 23 and 24 under 35 U.S.C. 102(a1) as being anticipated by Karsunky (US 2011/0044894; published 2/24/11), as set forth at pages 13-14 of the previous Office Action (30 June 2021), is withdrawn in view of the amendment (30 November 2021).

Claim Rejections - 35 USC § 112 (a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 17, 25 (and new claims 64, 65, 67 and 71) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement. The basis for this rejection is set forth at pages 4-11 of the previous Office Action (30 June 2021).
The specification, while being enabling for:

a light chain variable domain comprising the amino acid sequence of SEQ ID NO:10 and a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:11 (see claim 1(b), claim 17 and claim 67);
does not reasonably provide enablement for:
	             “comprising an amino acid sequence”
“A method for treating Myelodysplastic Syndrome in a subject who is refractory or resistant to a previous treatment with a hypomethylating agent, said method comprising……wherein said TLR2 antagonist is an antibody or an antigen binding fragment thereof that specifically binds to TLR2, wherein the antibody or an antigen binding fragment thereof specifically binds to a non-continuous epitope comprising amino acid residues His318, Pro320, Arg321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 1 or His318, Pro320, Gln321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 2 (see claim 64).
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are not enabled for the full breadth for the following reasons:
1.  The limitation, “...comprising an amino acid sequence...” reads on peptide fragments, such as comprising one or two amino acids of the recited SEQ ID NO: sequence 
Thus, the recited antibody or antigen binding fragments thereof, do not require 6 complementarity determining regions (CDRs) OR does not require the heavy chain domain AND the light chain domain.  As was stated in the previous Office Action, it is well established in the art that three hypervariable regions of the light chain and three hypervariable regions of a heavy chain are brought together in a three- dimensional space to form an antigen-binding surface. The Examiner provided references in the previous Office Action, which teach this.
2.  The antibody or antigen binding fragment thereof, recited in claim 64 does not require 6 complementarity determining regions (CDRs) OR does not require the heavy chain domain AND the light chain domain.  The molecule is characterized by a function (i.e. binding) but not by a particular structure. 
Claim 64 recites that the antibody or an antigen binding fragment thereof specifically binds to a non-continuous epitope comprising amino acid residues His318, Pro320, Arg321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 1 or His318, Pro320, Gln321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 2.
An antibody or antigen binding fragment thereof which specifically binds to TLR2 will be made against the epitopes of the binding protein.  Alexander et al. teach that antigenic epitopes of proteins are composed of continuous or discontinuous portions of the polypeptide chain. The discontinuous epitopes are formed by two or more 
A non-continuous epitope comprising amino acid residues His318, Pro320, Arg321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 1 or His318, Pro320, Gln321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 2 encompasses naturally occurring variants thereof, soluble forms thereof or fragment thereof of SEQ ID NO:1 or SEQ ID NO:2.
The specification has provided no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in SEQ ID NO:1 or SEQ ID NO:2, which are tolerant to change (e.g. such as by amino acid substitutions, additions or deletions), and the nature and extent of changes that can be made in these positions that would afford an antibody having activity comparable to the one disclosed. The specification fails to teach how to make antibodies against all naturally occurring variants thereof, soluble form thereof or 
	Due to the large quantity of experimentation necessary to generate antibodies against all naturally occurring variants thereof, soluble form thereof or fragment thereof that comprises a non-continuous epitope comprising amino acid residues His318, Pro320, Arg321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO:1 or His318, Pro320, Gln321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 2 and screen same for the activity of specifically binding to TLR2 and treating Myelodysplastic Syndrome in a subject; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes that defining an antigen-binding site with less than the full complement of CDRs from the heavy and light chain variable regions is insufficient (art of record); the state of the prior art that evidences the unpredictability of the effects of mutation on protein structure and function (art of record) and the state of the prior art that evidences the unpredictability regarding critical antigenic determinants and antibody production, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
The scientific reasoning and evidence, as a whole, indicate that the rejection should be maintained.

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 17, 25 (and new claims 64, 65, 67 and 71) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement. The basis for this rejection is set forth at pages 11-13 of the previous Office Action (30 June 2021).
The method claim requires the use of undisclosed TLR2 antagonists; an antibody or an antigen binding fragment thereof with the required function of specifically binding to TLR2 (or specifically binds to a non-continuous epitope comprising amino acid residues His318, Pro320, Arg321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 1 or His318, Pro320, Gln321, Tyr323, Lys347, Phe349, Leu371, Glu375, Tyr376 and His398 of SEQ ID NO: 2) and treats Myelodysplastic Syndrome in a subject., who is refractory or resistant to a previous treatment with a hypomethylating agent.  
The claimed antibody or antigen binding fragment thereof encompasses fragments that do not require the 6 complementarity determining regions (CDRs) OR the heavy 
MPEP § 2163 states:  written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: As was stated above, the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (See also Al Qaraghuli et al.  Nature Scientific Reports 10:13969, 2020). 
In addition, the art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain 
 	Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (Plasticity within the antigen-combining site may manifest as molecular mimicry in the humoral immune response. J. Immunol. 173: 7358-7367; 2004) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, 
Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity.  Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are 
Rabia, et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general 
an antibody comprising HCVR CDRs 1-3, SEQ ID NO:3, SEQ ID NO:4 and SEQ ID NO:5, respectively and LCVR CRDs 1-3, SEQ ID NO:6, Gly-Ala-Ser and SEQ ID NO:7, respectively. 
an antibody comprising LCVD SEQ ID NO:10 and HCVD SEQ ID NO:11. 
an antibody comprising HCVD SEQ ID NO:13 and LCVD SEQ ID NO:12. 
an antibody comprising HCVD SEQ ID NO:8 and LCVD SEQ ID NO:9. 
an antibody comprising a humanized version of anti-TLR2 derived from hybridoma clone T2.5
The humanized version derived from hybridoma clone T2.5 (i.e. antibody OPN-305), in combination with azacytidine, was shown to treat Myelodysplastic Syndrome in a subject who is refractory or resistant to a previous treatment with a hypomethylating agent.  
A disclosure of 5 species is not representative of the claimed genus, which encompasses an unlimited number of individual and combination substitutions in the antibody. There is substantial variation within the genus and the instant specification fails to describe a sufficient variety of species to reflect the variation within the genus. There must be enough species that are representative of the full breadth of the genus.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 
The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen (i.e. specific binding to TLR2) and have a desirable special property (i.e., ability to treat Myelodysplastic Syndrome in a subject, who is refractory or resistant to a previous treatment with a hypomethylating agent). Following the finding in Centocor, the instant claims are found to lack adequate written description.  	
The scientific reasoning and evidence, as a whole, indicate that the rejection should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 16, 17, 19, 20, 21, 25 (and new claims 64-71) remain rejected under 35 U.S.C. 102(a1) as being anticipated by Clinical Trials.gov NCT02363491 as evidenced by EP2722342. The basis for this rejection is set forth at pages 14-15 of the previous Office Action (30 June 2021).
Applicant argues that the Clinical Trials.gov NCT02363491 describes the setting up of a clinical trial assessing the safety, efficacy, pharmacokinetics and pharmacodynamics of OPN-305 in low and intermediate-1 risk MDS patients who have failed or are unresponsive to azacitidine or decitabine. Applicant argues that the Clinical Trials.gov NCT02363491 document does not provide any actual results of treatment of MDS with the combination therapy. Applicant maintains that Clinical Trials.gov NCT02363491 provides no evidence that there is actual treatment with the combination therapy, and does not disclose that the combination of OPN-305 and a hypomethylating agent such as azacitidine improves the haematological profile of subjects with lower-risk MDS compared to treatment with OPN-305 alone. Applicant argues that Clinical Trials.gov NCT02363491 provides no indication of the synergism which the present inventors have shown is achieved when the claimed anti-TLR2 antibody is combined with a hypomethylating agent for the treatment of such patients refractory or resistant to previous treatment with a hypomethylating agent.
Applicant argues that Claim 1 as amended is directed to the treatment of Myelodysplastic Syndrome in a patient who is refractory or resistant to a previous treatment. The treatment is a combination treatment comprising a therapeutically effective 
Applicant argues that as described on page 12, lines 25-30 of the instant application, when the TLR2 antagonist in the form of a TLR2 neutralizing antibody was combined with the hypomethylating agent, azacitidine, a surprising synergistic effect was observed as compared with treatment with either agent alone. Applicant argues that a combination of azacitidine and the TLR2 antagonist was seen to synergistically improve the hematological profile of subjects with MDS and increase survival. Azacitidine on a 3-day schedule was added to the TLR2 antibody OPN-305 if after 16 weeks of monotherapy with OPN-305 there was no response. 5 patients (33%) received addition of azacitidine after 16 weeks of therapy. In the case of two patients, a minor haematological response as per IWG 06 criteria was noted with the combination treatment of OPN-305 and azacitidine. Applicant states that these are patients who did not show any response to OPN-305 after 16 weeks of monotherapy. Applicant maintains that the effect of the combination treatment with a hypomethylating agent (azacitidine) is therefore to provide an improved hematological profile of subjects with lower-risk MDS who are refractory or resistant to a previous treatment. Applicant argues that the advantages of such a combination in such patients could not be predicted from, and would not necessarily follow from the disclosure in Clinical Trials.gov NCT02363491. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1. MPEP 2121 Prior Art teaches: III. EFFICACY IS NOT A REQUIREMENT FOR PRIOR ART ENABLEMENT.  A prior art reference provides an enabling disclosure and 
2.  Applicant’s arguments regarding unexpected results (i.e. synergistic affect achieved when the claimed anti-TLR2 antibody is combined with hypomethylating agent azacytidine) have no bearing in an anticipatory/102 rejection.  The results would be inherent to the product or the method teaching the recited steps.
The discovery of the mechanism by which the prior art method works does not warrant a new patentable method where the prior art teaches the same method step.  Also, case law has established that Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  
In addition, the court in Integra Life Sciences 1, Ltd. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The discovery of the mechanism by which the prior art method works does not warrant a new patentable method where the prior art teaches the same method step.

The court held: “Regardless of the duration of plaintiffs' subsequent experiments, the court finds that the manipulative steps described in the '621 Patent are substantially similar, if not identical to, the steps disclosed in the Nature article such that plaintiffs’ subsequent discovery that the same peptides specifically inhibited animal cell proliferation was already inherent in the Nature paper and the Nature paper thus anticipates the '621 Patent. In finding the claim anticipated, the court cited to the Board's holding in Novitski, noting that in that case, "the Board determined that the result of the 
In the instant case, the Clinical Trials.gov document teaches administering OPN-305 as a monotherapy and administering OPN-305 in combination with azacitidine (AZA) to myelodysplastic syndrome (MDS) patients. The Clinical Trials.gov document teaches the inclusion of MDS patients who have failed or are unresponsive to AZA or decitabine. Murine IgG1 ant-TLR2 antibody is derived from hybridoma clone T2.5 and is known as OPN-301 and the humanized version of T2.5 is known as OPN-305, as evidenced by Opsona Therapeutics Limited.  OPN is a TLR2 antagonizing antibody and has CDRs comprising sequences that are 100% identical to instant SEQ ID NOs: 3-5, 6, CDR2 Gly-Ala-Ser and SEQ ID NO:7; heavy chain variable domain and light chain variable domains comprising sequences that are 100% identical to instant SEQ ID NO:s 8-13 (sequence search alignment results of record). 
The scientific reasoning and evidence, as a whole, indicate that the rejection should be maintained.

NEW CLAIM REJECTIONS/OBJECTIONS
DUPLICATE CLAIM WARNING
Applicant is advised that should claim 25 be found allowable, claim 71 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to 
In the instant case, both sets of claims recite, “the method as claimed in claim 1, wherein the secondary therapeutic agent is selected from the group consisting of azacitidine and decitabine”.  If the claims are not of similar scope, Applicant is asked to specifically point in the specification, the patentable distinction between the claims.


				Conclusion
			No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D./Examiner, Art Unit 1647                                                                                                                                                                                                        2/9/2022